Per Curiam,.

The agent of the defendant is stated to have been specially authorized by them to sell the ship in the same manner that they themselves might have sold her. This is all the authority given, and Goodrich was con*394sequently nothing more than a special agent constituted for that particular end. The plaintiff was, therefore, not t0 ]cnaw or infer any authority beyond what was given, and if the agent exceeded that authority when he made the representation in questiop, • his principals were not bound. This distinction between a special and general agent was laid down in the case of Fenn v. Harrison, (3 Term Rep. 757.) and it is founded on just and reasonable principles. The limitation to the powers of a general and known agent cannot be known, unless specially communicated, and third persons ought not to be affected by any private instructions. Goodrich certainly exceeded his power to sell when he made the false affirmation and representation charged by the plaintiff. A power to sell does not of itself convey a power to warrant the title. This was so decided in Nixon v. Hyserott. (5 Johns. Rep. 58.) The remedy for the plaintiff lies against the ágent, and not against the defendants. The defendants are, therefore, entitled to judgment.
Judgment for the defendants.